Citation Nr: 0926984	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  06-05 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for the 
period from January 11, 1989 to October 17, 2004, for injury 
residuals of the left fifth finger.

2.  Entitlement to an initial rating in excess of 10 percent 
since October 18, 2004, for injury residuals of the left 
fifth finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The Veteran had active service from August 1982 to January 
1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from a March 2005 rating determination by the above Regional 
Office (RO).  In August 2007, the Veteran testified at a 
Travel Board hearing in Little Rock, Arkansas before the 
undersigned Veterans Law Judge.  This case was previously 
before the Board in December 2007 and Remanded for additional 
development and readjudication.  

As originally developed for appeal, the Veteran's claim 
included the issue of entitlement to service connection for 
depression.  In December 2008, the RO established service 
connection for adjustment disorder with depressed mood and as 
a result that issue is moot, and no longer before the Board.  
Therefore, consideration herein is limited to the issue 
listed on the first page of the present decision.

In addition, the Veteran appears to be seeking higher 
evaluations for his service-connected pes planus, left knee, 
right knee, and left wrist disabilities (see August 2008 
statement).  Inasmuch as these issues have not been properly 
developed and are not currently before the Board, they are 
referred to the RO for action deemed appropriate.


FINDING OF FACT

1.  For the period from January 11, 1989 to October 17, 2004, 
the Veteran's left fifth finger disability has been 
manifested by mild degenerative changes, but no evidence of 
limited or painful motion of the finger or hand.  It was not 
manifested by injury to Muscle Group IX, ankylosis, or a 
functional loss equivalent to amputation of that digit; it 
did not affect the functioning of the other fingers of the 
left hand, and did not interfere with the overall function of 
the left hand.

2.  Since October 18, 2004, the Veteran's left fifth finger 
disability has been manifested by mild degenerative changes 
with painful motion, no more than slight, if any, impairment 
of Muscle Group IX.  It is not shown to be manifested by 
ankylosis or a functional loss equivalent to amputation of 
that digit; it does not affect the functioning of the other 
fingers of the left hand, and does not interfere with the 
overall function of the left hand.  

3.  Since October 18, 2004, the Veteran's left fifth finger 
disability has been manifested by no more than mild ulnar 
neuropathy.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
residuals of the left fifth finger injury prior to October 
18, 2004 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.71, 4.73, Diagnostic Codes (DCs) 
5010-5309 (2008).

2.  The criteria for an initial rating in excess of 10 
percent for residuals of the left fifth finger injury since 
October 18, 2004 are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.71, 4.73, DCs 5010-
5309 (2008).

3.  The criteria for a separate 10 percent rating for 
residuals, ulnar nerve neuropathy, of the left fifth finger 
injury since October 18, 2004 are met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.124a, DC 8516 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Law and Regulations for Increased Ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2008).  

When a question arises as to which of two ratings applies 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2008).  After careful 
consideration of the evidence, any reasonable doubt is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2008).  

The Veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where the 
question for consideration is the propriety of the initial 
disability rating assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See also Fenderson v. West, 12 Vet. App. 119 
(1999).  The United States Court of Appeals for Veterans 
Claims (Court) has also held that staged ratings are 
appropriate in any increased-rating claim in which distinct 
time periods with different ratable symptoms can be 
identified.  





Factual Background and Analysis

Historically, it appears that in March 2005 the RO 
established service connection for a left fifth finger 
defect.  A noncompensable evaluation was assigned under DC 
5230, effective January 11, 1989.  The Veteran disagreed with 
the evaluation assigned.  

The Board notes that in 2002, VA revised the rating criteria 
pertaining to ankylosis and limitation of motion of the 
fingers.  See 67 Fed. Reg. 48784-48787 (July 26, 2002).  The 
revisions became effective on August 26, 2002.

The revised regulations provide that any limitation of motion 
of the little finger will be assigned a 0 percent or 
noncompensable evaluation.  38 C.F.R. § 4.71a, DC 5230 
(2008).  The note that precedes DC 5230 states that it should 
also be considered whether evaluation as amputation is 
warranted and whether an additional evaluation is warranted 
for resulting limitation of motion of other digits or 
interference with overall function of the hand.

Prior to August 26, 2002, there were no diagnostic codes that 
addressed limitation of motion of the fingers.  Instead under 
DC 5227 a noncompensable rating was provided for ankylosis of 
the little finger.  A following note indicated that extremely 
unfavorable ankylosis of the little finger would be rated as 
amputation under DC 5156.  38 C.F.R. § 4.71.  

The Board notes that the change in regulations did not 
specifically amend the criteria for DC 5227 which continues 
to provide a noncompensable evaluation for favorable 
ankylosis of the little finger of both the major and minor 
hand.  38 C.F.R. § 4.71a (2008).  The note that now follows 
DC 5227 states that it should also be considered whether 
evaluation as amputation is warranted and whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with overall 
function of the hand.  Id.

Although the Board will consider both the former and the 
current schedular criteria, should an increased rating be 
warranted under the revised criteria, that award may not be 
made effective before the effective date of the change.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 
10, 2000); 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.

In October 2006, the disability rating for the Veteran's left 
fifth finger was increased to 10 percent under DCs 5010-5309, 
effective October 18, 2004.  The former evaluates for 
limitation of motion due to degenerative joint disease, and 
the latter rates for muscle injury.  

Degenerative or traumatic arthritis, established by X-ray 
findings, is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
applied for each such major joint or group of minor joints 
affected by limitation of motion.  Where there is X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations, a 20 percent evaluation is assigned.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003 and 
5010 (2008).  

The rating criteria provides that for the purpose of rating 
disability due to arthritis, multiple involvements of the 
interphalangeal, metacarpal and carpal joints of the upper 
extremities are considered groups of minor joints, ratable on 
a parity with major joints.  38 C.F.R. § 4.45(f) (2008).

The Board notes that there was also a change in the rating 
criteria for muscle group injuries, effective July 3, 1997.  
62 Fed. Reg. No. 106, 30235-30240 (June 3, 1997) (codified at 
38 C.F.R. §§ 4.55- 4.73 DCs 5301-5329; 38 C.F.R. §§ 4.47-
4.54, 4.72 were removed and reserved).  Here, the rating 
applicable to this case, DC 5309, has not undergone any 
substantive changes; accordingly, evaluation of the Veteran's 
service connected left fifth finger disability would be the 
same under the former or revised rating criteria.  38 C.F.R. 
§ 4.71.

Under DC 5309, Muscle Group IX involves the intrinsic muscles 
of the hand, including the thenar eminence, the short flexor, 
opponens, abductor, and adductor of the thumb, hypothenar 
eminence, the short flexor, opponens, and abductor of the 
little finger, 4 lumbricales, and 4 dorsal and 3 palmar 
interossei.  Muscle Group IX functions to supplement the 
strong grasping movements of the forearm muscles with 
delicate manipulative movements.  38 C.F.R. § 4.73, (2008).  
The note that follows states that because the hand is so 
compact a structure, isolated muscle injuries are rare, being 
nearly always complicated with injuries of bones, joints, 
tendons, etc., and therefore such an injury is rated based on 
limitation of motion with a minimum 10 percent disability 
evaluation.  Id.

Noncompensable evaluation from January 11, 1989 to October 
17, 2004

The evidence during this timeframe includes a June 1989 VA 
examination report.  The Veteran gave a history of injury to 
his left pinky finger.  Examination revealed a deformity with 
moderate flexion defect of the proximal interphalangeal (PIP) 
joint.  X-rays of the left hand showed no significant 
abnormality.  

There is no further mention of the left fifth finger until 
April 1995.  At that time X-rays showed mild degenerative 
changes in both the distal interphalangeal (DIP) and PIP 
joints with minimal spurring and slightly narrowed joint 
space.  The finger was held in slight flexion at the DIP 
joint.  There was no evidence of acute fracture or 
dislocation.  The remaining records are negative for 
complaints pertaining to the left fifth finger, including 
when the Veteran was examined by VA in June 2002.  At that 
time examination revealed the fingers were clinically normal 
with normal range of motion.  Subsequent X-rays in April 2004 
confirmed an old healed fracture deformity of the distal 
phalanx of the left little finger with flexion deformity and 
mild degenerative changes of the DIP joint.  

Taking into account the medical evidence, the Board finds 
that a compensable evaluation is not warranted.  During the 
time period in question there is no objective indication that 
the Veteran sought or received any regular treatment for his 
left fifth finger disability.  The few clinical findings of 
record show the Veteran retained a normal level of finger 
motion, with no evidence of pain or ankylosis.  In fact, 
other than the flexion deformity and mild degenerative 
changes, there are no significant abnormalities associated 
including muscle or nerve impairment.  

Under DC 5230, any limitation of motion of the little finger 
is rated as noncompensably disabling.  Therefore, this 
diagnostic code would not provide for a compensable rating 
since the Veteran is receiving the maximum rating allowable.  
Even assuming the Veteran had ankylosis, he would still be 
rated at a noncompensable level under the old DC 5227 unless 
such ankylosis was extremely unfavorable, thereby warranting 
an evaluation under the amputation codes.  See DCs 5152 
through 5156.  Moreover, there is no indication that the left 
fifth finger affects the other digits of the left hand or 
that it interferes with the overall function of the left hand 
itself.  Accordingly, there is no basis to assign a 
compensable rating for left fifth finger injury residuals 
under either the new or old criteria for rating disabilities 
of the little finger.  38 C.F.R. § 4.71a, DC 5227 and 5230 
(before and after August 26, 2002).  

In addition, a 10 percent evaluation is appropriate for each 
group of minor joints affected by painful motion where the 
arthritis is established by X-ray.  38 C.F.R. § 4.71a, DC 
5003 and 5010; Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991).  X-rays show the presence of mild degenerative 
changes in various joints in the Veteran's little finger.  
For example, X-rays in 1995 showed mild degenerative changes 
in both the DIP and PIP joints.  X-rays of the right hand in 
2004 showed mild degenerative joint disease in the DIP joint 
only.  While the little finger is not a major joint, the DIP 
and PIP joints may be considered a collection of minor joints 
for the purposes of 38 C.F.R. § 4.45.  However without some 
medical finding that the Veteran experienced limited or 
painful motion, a compensable evaluation would be 
inappropriate.  

Additionally, the left fifth finger disability is not shown 
to result in any muscle damage, so as to warrant assignment 
of a compensable evaluation under DC 5309.  

The assigned noncompensable rating during this period is 
appropriate.

Ten percent evaluation since October 18, 2004

Likewise, since October 18, 2004, the criteria for a rating 
in excess of 10 percent for the Veteran's orthopedic and 
muscle impairment have not been met.  During this time the 
Veteran underwent VA examination in October 2005 which 
revealed a mallet deformity with dropped distal joint and 
obvious rupture of the extensor tendon.  There was about 30 
degrees of flexion and he was unable to extend past that.  
There was some flexion past the resting position.  His middle 
joint showed swelling and some tenderness to palpation with 
limited motion of 15 to 55 degrees.  An X-ray showed 
deformity with obvious bony disruption of the extensor tendon 
insertion with spurring coming off dorsally from the distal 
phalanx.  There was minimal degenerative change in the 
proximal joint of the small finger.  The diagnosis was left 
small mallet finger and proximal interphalangeal degenerative 
joint disease.  

During orthopedic consultation in May 2006, the Veteran was 
evaluated for complaints of left small finger pain.  
Examination revealed mild arthritis of the PIP and DIP joints 
with mild flexion deformity.  There was tenderness and mild 
to moderate swelling of the PIP joint of the small finger.  
He had restricted mobility of the DIP and PIP joints 
actively, but passively range of motion was good, but 
painful.  Distal sensation was intact and capillary refill 
was brisk.  In June 2006, the Veteran was evaluated for 
complaints of painful motion.  He was treated conservatively 
with heat, a home exercise plan and a splint.

On VA examination in August 2006, the Veteran's left fifth 
finger was carried in 30 degrees abduction with an arch of 
about 30 degrees toward the dorsal surface of the hand.  With 
assistance he was able to bring that finger into full 
adduction, but this was a very weak movement and with slight 
resistance he was unable to adduct the finger at all.  He had 
forceful abduction of the fifth finger, but could not flex 
the distal phalanx.  The Veteran had no particular flare-ups, 
but the finger became increasingly weak on attempts to 
actively adduct and flex.  The clinical impression was injury 
to the fifth finger of the left hand resulting in tendinous 
disruption of the musculature contributing to adduction of 
the entire finger and loss of flexion of the distal phalanx.  
The examiner noted that the disequilibrium of adduction and 
abduction of the fifth finger would result in increasing 
lateral displacement of the finger due to the abductors 
slowly pulling the fifth finger outward and would become more 
pronounced over time.  

Also of record are findings from an electromyograph and nerve 
conduction study (EMG/NCS) in September 2006, which were 
consistent with a lesion of the left ulnar nerve.

The Veteran underwent orthopedic examination in October 2008.  
At that time he gave a history of soft tissue tendon injury 
to his left fifth finger, which was casted for several months 
during service.  The finger healed with some flexion at the 
PIP and DIP joints and a mallet deformity.  No nearby joints 
were affected.  Over the years the finger has become more 
abducted and the Veteran no longer had any range of motion of 
the DIP joint and more limited range of motion in the PIP 
joint.  There was slight flexion loss at the 
metacarpophalangeal (MCP) joint and chronic dysasthesias 
involving the left finger and ulnar hand for the past five 
years.  He was diagnosed with ulnar neuropathy.  

He complained of flare-ups with gripping and range of motion 
activities as well as occasional swelling.  He was unable to 
grasp small objects or perform fine manipulations.  He also 
noted discoordination with activities and weakness of the 
pinky finger during flare-ups without additional loss of 
motion.  He was employed as a mail carrier and stated that 
during painful flare-ups he modifies his activities and takes 
Naprosyn with an ease in symptoms in a few hours.  Although 
he was limited to lifting mild weights and using the palm of 
his hands when he did so, he was able to maintain his work.  
In addition, he had not been incapacitated or required 
hospitalization or surgery for the condition.  He denied any 
restriction with the thumb or radial three fingers and was 
able to use them in his daily activities.  

On examination there was no evidence of atrophy and the 
Veteran had 5/5 motor strength in the left upper extremity 
and minimal weakness with extension and flexion of the pinky 
finger on the left hand, described as 4/5.  Sensory 
examination was normal with no appreciable deficit.  Reflexes 
were symmetric and equal at 2+.  The upper extremity joints, 
including the shoulder and elbow, were normal with full range 
of motion and no pain.  The wrists were normal in appearance 
without redness, swelling, heat, or tenderness to palpation.  
Range of motion revealed extension to 65 degrees, flexion to 
45 degrees, radial deviation to 10 degrees, and ulnar 
deviation to 40 degrees, all without pain.  

The Veteran had excellent grip in the left hand utilizing the 
thumb and radial three fingers and normal opposition of the 
thumb through all the fingers.  He had good hand strength.  
With the exception of the fifth finger, he could fully flex 
all the fingers across the palmar crease touching the palm of 
the hand.  The radial three fingers on the left hand aligned 
normally and were nontender without deformities and had 
normal range of motion.  The MCP joint involving the fifth 
finger extended to 0 degrees with pain and flexed to 45 
degrees with pain.  The PIP joint lacked 20 degrees of 
extension with pain and flexion was to 25 degrees with pain.  
The DIP joint was fixed at 45 degrees and as he was unable to 
extend or flex this finger.  There was no additional 
weakness, fatigability, discoordination, additional 
restricted range of motion, or functional impairment 
following repetitive stress testing against resistance.  X-
rays of the left finger showed degenerative joint disease.  

The examiner concluded the Veteran's fifth finger appeared to 
have good sensation and motor strength with little 
manifestations from the ulnar neuropathy.  There was no 
significant disability from the remaining digits and he had 
good range of motion with no interference in their overall 
function.  Although the Veteran had unfavorable ankylosis of 
the left fifth finger, this did not equate to amputation as 
he had some function remaining.  There was no impairment of 
any muscle group, particularly muscle group IX.  He had some 
pain on motion of the digit as well as weakness and 
incoordination during flare-ups of the fifth finger but no 
additional loss of motion.  The Veteran was not markedly 
limited in his occupation and was able to continue his 
employment, albeit with modifications.

VA neurological examination in October 2008 revealed the 
ulnar notch was nontender and the ulnar nerve was normal.  
The Veteran's deep tendon reflexes were 1+ at the biceps, 
triceps, and brachial radialis.  He had a negative Tinel's 
sign and a negative sign of tapping over the ulnar nerve 
distribution at the wrist area.  Sensory examination was good 
with pinprick, vibratory sense, and touch.  The last two 
digits of the small finger of his left hand were ankylosed 
and he could not get them to flex.  There was abduction of 
the small finger on the left hand, but no adduction.  There 
was no atrophy of the abductor digiti quenti or of the 
interthecal muscles of the left hand.  There were no 
vesiculations noted in the hand and peripheral pulses were 
good.  Color, temperature, and hair distribution of the left 
upper extremity was normal.  The clinical impression was 
entrapment of the left ulnar nerve at the wrist producing an 
inability to adduct the small finger which caused some 
disability, but was not considered marked.  The remainder of 
the ulnar nerve was spared any type of deficit.  

The Veteran underwent a VA muscle examination in November 
2008.  He denied any significant muscle damage to the arms or 
hands as well as any significant pain or weakness of the left 
arm or hand.  The muscles were nontender throughout with no 
muscular defects.  There was no atrophy and motor strength in 
the upper extremity was 5/5.  There were no muscle defects in 
the left fifth finger on visual observation and strength was 
4/5 strength with extension and flexion.  There was no 
obvious incoordination or reduction of endurance with 
repetitive testing.  The only impairment seen in muscle group 
IX was weakness of the left pinky finger because of ulnar 
nerve injury, therefore any muscle loss would only be 
characterized as slight.  

Applying the facts in this case to the criteria set forth 
above, the Board finds that a disability rating in excess of 
10 percent is not warranted during the time period in 
question for the Veteran's orthopedic and muscle impairment.  
A minimum 10 percent evaluation has been assigned in 
accordance with DC 5309.  That diagnostic code, however, 
indicates that the rating should otherwise be made based upon 
limitation of motion.  

In this case, DC 5230 would not provide for a higher rating 
for functional loss, since the maximum allowable rating under 
this code is 0 percent.  Despite the unfavorable ankylosis, 
the Veteran retains some function of the left fifth finger 
and thus it is not comparable amputation under DC 5227.  
There is no medical evidence that this finger affects the 
other digits of the left hand or that it interferes with the 
overall function of the left hand itself.  Accordingly, there 
is no basis to assign a compensable rating for left fifth 
finger injury residuals, under either the new or old criteria 
for rating disabilities of the little finger.  38 C.F.R. 
§ 4.71a.  

The only possible increased rating under DC 5010 is for X-ray 
evidence of arthritis involving 2 or more major joints or 2 
or more minor joint groups, with occasional incapacitating 
exacerbations.  However, the medical evidence does not show 
that the Veteran has had any incapacitating exacerbations.  
As such a 20 percent evaluation is not warranted under this 
diagnostic code.  38 C.F.R. § 4.71a.  

However, the Board finds that Diagnostic Code 8516 pertaining 
to neurological impairment of the left hand affords the 
Veteran a separate 10 percent disability evaluation.  
Diagnostic Code 8516 addresses paralysis of the ulnar nerve.  
38 C.F.R. § 4.124a, (2008).  A 10 percent rating is assigned 
for mild impairment and a 20 percent rating is warranted for 
moderate impairment of the minor extremity.  Recent clinical 
findings show the Veteran has mild ulnar neuropathy; thus, a 
separate 10 percent rating for mild ulnar nerve impairment is 
warranted.

However, absent objective findings of moderate incomplete 
paralysis a higher evaluation under DC 8516 is not warranted.  
Despite complaints of chronic dyasthesias, there were no 
significant neurological abnormalities in the Veteran's left 
upper extremity and sensory function in the left hand was 
intact.  Although there was some weakness of the left fifth 
finger, grip strength of the hand was described as excellent 
and there was no evidence of atrophy.  The VA examiner in 
2008 concluded the Veteran's left fifth finger appeared to 
have good sensation and motor strength with little 
manifestations from the ulnar neuropathy.  Therefore, the 
clinical evidence shows that no more than a separate rating 
of 10 percent is warranted for the Veteran's ulnar nerve 
involvement.  See DC 8516.  

With respect to both timeframes at issue, the Board notes 
that there is no objective showing of significant functional 
impairment other than that contemplated by the current 
ratings assigned.  See 38 C.F.R. §§ 4.40, 4.45; see also 
DeLuca v. Brown, 8 Vet. App. 202, 204 -07 (1996).  This 
contemplates any functional impairment due to factors such as 
pain, weakness, fatigability, incoordination, restricted or 
excess movement of the joint, or pain on movement.  The Board 
does not dispute the Veteran's contentions that his left 
fifth finger disability has caused him to alter his lifestyle 
and has restricted his activities.  Even so, such complaints 
have been taken into consideration.

The Board has also considered the Veteran's testimony 
provided during his Travel Board hearing in August 2007.  He 
essentially reiterated previously submitted information 
regarding his symptoms and complaints made during VA 
examinations and outpatient evaluations.  A separate 10 
percent rating has been assigned to contemplate the Veteran's 
mild ulnar impairment.  Inasmuch as the objective evidence 
does not otherwise substantiate his subjective complaints, 
his testimony alone does not suffice to assign any other 
higher or separate rating for his service-connected left 
fifth finger disability.  

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  In this regard, the Board finds that there has 
been no showing by the Veteran that the left fifth finger 
injury residuals have resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

The Board has also reviewed the claim mindful of the guidance 
of Fenderson, supra.  The current level of disability shown 
is encompassed by the ratings assigned and, with due 
consideration to the provisions of 38 C.F.R. § 4.7, a higher 
evaluation is not warranted for any portion of the time 
period under consideration, and there is no basis for the 
assignment of further staged ratings.  


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In a letter dated in November 2004, the RO informed the 
Veteran of its duty to assist him in substantiating his claim 
under the VCAA, and the effect of this duty upon his claim.  
Although it is no longer required, the Veteran was also asked 
to submit evidence and/or information in his possession to 
the RO.  That said, where service connection has been granted 
and an initial disability rating and effective have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
38 U.S.C.A. § 5103(a), notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  The Veteran's claim for higher initial ratings 
for residuals of a left fifth finger injury is such an 
appeal.  Dingess v. Nicholson, supra; Dunlap v. Nicholson, 21 
Vet. App. 112, 116-117 (2007).  

Letters dated in August 2006 and February 2008 informed the 
Veteran of how disability ratings and effective dates are 
assigned.  See Dingess v. Nicholson, supra.  Moreover, the 
Veteran has not demonstrated any prejudicial or harmful error 
in VCAA notice, and any presumption of error as to the first 
element of VCAA notice has been rebutted in this case.  See 
Shinseki v. Sanders, supra. 

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  His in-service and 
pertinent post-service treatment reports are of record and 
the RO obtained VA examinations where necessary.  All 
obtainable evidence identified by the Veteran relative to the 
claim has been obtained and associated with the claims file, 
and neither he nor his representative have identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, supra.

VA has satisfied its duty to assist the Veteran in apprising 
him as to the evidence needed, and in obtaining evidence 
pertinent to his claim under the VCAA.  No useful purpose 
would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Veterans Court has held that 
such remands are to be avoided.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  

ORDER

An initial compensable evaluation for the period from January 
11, 1989 to October 17, 2004, for residuals of the left fifth 
finger injury is denied.

An initial rating in excess of 10 percent since October 18, 
2004, for residuals of the left fifth finger injury is 
denied.

A separate 10 percent rating for neurological manifestations 
due to residuals of the left fifth finger injury is granted, 
subject to the laws and regulations governing monetary 
benefits.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


